Title: From Alexander Hamilton to Martha Washington, 12 January 1800
From: Hamilton, Alexander
To: Washington, Martha


New York Jany. 12. 1800
I did not thing it proper, Madam, to intrude amidst the first effusions of your grief. But I can no longer restrain my sensibility from conveying to you an imperfect expression of my affectionate sympathy in the sorrows you experience. No one, better than myself, knows the greatness of your loss, or how much your excellent heart is formed to feel it in all its extent. Satisfied that you cannot receive consolation, I will attempt to offer none. Resignation to the will of Heaven, which the practice of your life ensures, can alone alleviate the sufferings of so heart-rending an affliction.
There can be few, who equally with me participate in the loss you deplore. In expressing this sentiment, I may without impropriety allude to the numerous and distinguished marks of confidence and friendship, of which you have yourself been a Witness; but I cannot say in how many ways the continuance of that confidence and friendship was necessary to me in future relations.
Vain, however, are regrets. From a calamity, which is common to a mourning nation, who can expect to be exempt? Perhaps it is even a privilege to have a claim to a larger portion of it than others.
I will only add, Madam, that I shall deem it a real and a great happiness, if any future occurrence shall enable me to give you proof of that respectful and cordial attachment with which I have the honor to be
Your obliged & very obedient servant
Mrs. Martha Washington

